Citation Nr: 1539879	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-30 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected acne.

2. Entitlement to service connection for a heart disability, to include as secondary to service-connected acne and/or a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to December 1976.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  

On his August 2009 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In a September 2009 correspondence, the Veteran indicated he desired to have a hearing before an RO employee in lieu of a Travel Board hearing before a VLJ.  In January 2010, the Veteran appeared at a hearing before a decision review officer (DRO).  In February 2012, the Board issued a decision that denied the claims of entitlement to service connection for an acquired psychiatric disorder and for a heart disability.  In October 2013, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision affirming the Board's February 2012 decision.

Subsequent to the Court's October 2013 affirmance, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the DRO that conducted the January 2010 hearing.  In April 2014, VA filed a motion with the Court to mandate with the ultimate goal of remanding the matter for further development pursuant to the National Org. of Veterans' Advocates, Inc. settlement.  In June 2014, the Court granted VA's motion, recalled the Court's November 2013 and January 2014 mandate, withdrew the Court's October 2013 memorandum decision, and vacated and remanded the Board's February 2012 decision.

In order to remedy any potential error, in December 2014 the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board, and notifying him that if no response was received within 90 days, the Board would assume the Veteran did not wish to appear at a hearing and would proceed with review of his appeal.  To date, the Veteran has not returned the Hearing Options form to the Board, or otherwise indicated that he wishes to appear at a new hearing; as such, the Board assumes the Veteran does not wish to appear at a new hearing.

In March 2015, Disabled American Veterans (DAV) filed a motion before the Board to withdraw as the Veteran's representative, indicating they had terminated their relationship with the Veteran effective March 1, 2014.  The evidentiary record includes a February 2014 letter from DAV notifying the Veteran that DAV was withdrawing their representation effective March 1, 2014; this letter is in compliance with 38 C.F.R. § 14.631(c) (2015).  Accordingly, the Board grants DAV's March 2015 motion to withdraw as representative.  See 38 C.F.R. § 20.608.  In May 2015 correspondence, the Veteran confirmed that he wishes to represent himself before the Board.  

This matter was remanded by the Board for further development in October 2011 and June 2015.

This is a paperless file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of competent and credible evidence weighs against finding that the Veteran's current acquired psychiatric disorder incurred in or is otherwise related to his active duty service.

2. The preponderance of competent and credible evidence weighs against finding that the Veteran's current acquired psychiatric disorder was caused or aggravated by a service-connected disability.

3. The preponderance of the competent and credible evidence weighs against finding that the Veteran's current heart disability manifested within a year of his separation from active duty service.

4. The preponderance of competent and credible evidence weighs against finding that the Veteran's current heart disability incurred in or is otherwise related to his active duty service.

5. The preponderance of competent and credible evidence weighs against finding that the Veteran's current heart disability was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2. The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310 (2015).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in October 2008 and November 2013.  The Veteran was notified of the evidence needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements, service treatment records, service personnel records, VA treatment records, and identified private treatment records have been associated with the evidentiary record.  Although the Veteran requested VA obtain his treatment records from the Houston VA Medical Center (VAMC) from the 1980s, in an October 2009 letter, the Houston VAMC acknowledged that the Veteran had been seen, however stated his records no longer exist.  

In the October 2011 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to afford the Veteran a new VA examination to determine the nature and etiology of any current psychiatric disorder, taking into account the Veteran's statements regarding onset, and to include whether any psychiatric disability is related to or aggravated by his service-connected acne.  The Board further instructed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of his current heart disability, to include as due to his service-connected acne and/or any current psychiatric disability.  The Veteran did not appear for his scheduled November 2010 VA examinations.  

However, subsequent to the Board's February 2012 decision, and prior to the Court's June 2014 remand, in August 2013 the Veteran filed a claim to reopen his claims of service connection.  In December 2013, the Veteran was afforded a VA heart examination.  The VA examiner stated he conducted a telephone interview with the Veteran, as well as reviewed the evidentiary record.  The examiner considered the Veteran's reports regarding his cardiac symptoms and their relation to his service-connected acne, as well as the medical evidence of record.  Based on the foregoing, the December 2013 examiner provided an opinion regarding the etiology of the Veteran's heart disability, to include whether it is related to or aggravated by his service-connected acne.  Although the December 2013 VA examiner did not opine as to whether the Veteran's heart disability is directly related to his military service, as will be discussed in more detail below, the Board finds that remand for an addendum opinion is not necessary, as the record does not indicate that his current heart disability may be associated with service, as there is no objective evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service, or other possible association with service.  Further, although the December 2013 VA examiner did not opine as to whether the Veteran's heart disability is related to or aggravated by his acquired psychiatric disorder, as service connection has not been established for an acquired psychiatric disorder, as discussed herein, the Board finds that further remand for such an opinion is not necessary.  Given the foregoing, the Board finds the December 2013 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim of service connection for a heart disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In January 2014, the Veteran was afforded a VA psychological examination via a telephone interview in conjunction with a review of the evidentiary record; the January 2014 VA examiner stated this examination method provided sufficient information on which to prepare the Disability Benefits Questionnaire, and an in-person or telehealth examination would likely provide no additional relevant evidence.  The examiner considered the Veteran's reports regarding his psychological symptoms during and since service, to include in relation to his service-connected acne, and conducted a mental status examination.  Based on the foregoing, the January 2014 examiner provided an opinion regarding the etiology of the Veteran's acquired psychiatric disorder, to include whether it was incurred during or due to service, and whether it is related to his service-connected acne.  Although the January 2014 VA examiner did not specifically opine as to whether the Veteran's acquired psychiatric disorder is aggravated by his service-connected acne, the Board finds that remand for any further psychological examination or medical opinion would be futile.  The January 2014 VA examiner reported, "[T]he Veteran was so hostile, threatening, abusive, and uncooperative during the evaluation today, it makes it difficult to have any diagnostic certainty based on anything he said."  This hostility does not appear to be an isolated event as the Veteran's VA treatment records also indicate that abusive, hostile, and uncooperative behavior by the Veteran toward various VA medical professionals at various VA facilities has been noted over the years.  See, e.g., November 2013 Ft. Meade VAMC Patient Record Flag note (Veteran's behavior flag reactivated due to disruptive behavior, including threats of harm to VA staff and harassment of veterans and staff).  Accordingly the Board is concerned that the Veteran's behavior would affect the ability of an additional examination to provide any additional additionally useful information given the Veteran history of hostility toward various examiners over the years.  Further, there is no credible medical evidence suggesting a link between his substance problems any service connected disability.  Given the foregoing, the Board finds that scheduling the Veteran for another examination would be futile and the January 2014 VA examination along with the remainder of the evidence of record is sufficient to base a decision with respect to the Veteran's claim for service connection of an acquired psychiatric disorder.  See Barr, 21 Vet. App. at 312.

In the June 2015 remand, the Board instructed the AOJ to obtain all outstanding relevant VA treatment records, to include from the Sheridan, Wisconsin VAMC, the Ft. Meade, South Dakota VAMC, and the Black Hills VA Healthcare System.  Treatment records from the Sheridan VAMC dated March 2010 to February 2012, and treatment records from the Black Hills VA Healthcare System, to include the Ft. Meade VAMC, dated from June 2010 to June 2015 have been associated with the evidentiary record.  In a July 2015 VA Form 21-0820, a representative from the AOJ certified there were no further outstanding treatment records for the Veteran from these facilities.  

Given the association of the Veteran's updated VA treatment records with the evidentiary record, the December 2013 and January 2014 VA examinations and reports, and the subsequent readjudication of the claim in July 2015 based upon all the evidence of record, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.


Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease and endocarditis (including all forms of valvular heart disease), if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a). 

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

	Acquired Psychiatric Disorder

The first elements under Shedden and Wallin are met.  The Veteran's VA treatment records include diagnoses of mood disorder not otherwise specified, panic disorder without agoraphobia, adjustment disorder with depressed mood, anxiety disorder, dysthymic disorder, and depression.  See, e.g., July 2010 VA examination report; March 2009 Ft. Meade VAMC psychiatry attending note; April 2002 Anchorage VAMC psychological evaluation; February 2002 Seattle VAMC psychological emergency service note; July 1999 Denver VAMC progress note.  The Board notes that although the Veteran has claimed he also suffers from posttraumatic stress disorder (PTSD), see August 2010 claim, the medical evidence of record does not include a diagnosis of PTSD.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also March 2008 Ft. Meade preventative medicine note (PTSD screening test was negative).

The Veteran contends that his current acquired psychiatric disorder had its onset during active duty service, and has continued since service, as related to his service-connected acne condition.  See, e.g., January 2015 Veteran statement; March 2011 representative statement; June 2010 Veteran letter to senator; January 2010 DRO hearing testimony; October 2009 DRO Informal Conference Report; September 2008 Veteran statement; August 2005 claim; September 2004 Veteran statement; May 2004 Veteran statement; March 2004 claim.

The Board finds that the second element under Shedden for direct service connection is also met.  The Veteran's service treatment records do not contain any complaints, diagnoses, or treatment regarding any specific mental health issues.  However, a May 1976 dermatology consultation report noted that the Veteran's acne condition was a problem as far as the Veteran's self-image and how others reacted to it.  The December 1976 Report of the Medical Board noted that as a food handler, the Veteran was "ostracized because of his physical appearance" due to his extensive acne vulgaris, and was assigned to a different duty.

In a July 2002 rating decision, service connection was granted for acne.  Therefore, the Board finds the second element under Wallin for secondary service connection is also met.

However, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current acquired psychiatric disorder had its onset during active duty service, or that his current acquired psychiatric disorder is otherwise related to his active duty service; therefore the third element under Shedden is not met.  Further, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current acquired psychiatric disorder was caused or aggravated by his service-connected acne; therefore the third element under Wallin is not met.

In a March 1977 treatment record from a VA medical facility in Temple, Texas, the Veteran complained of "something wrong [with his] lungs" for two-to-three months.  Upon examination, severe acne was noted.  The assessment was "? neurosis" and acne vulgaris, and the Veteran was told to keep his dermatology consultation.  In March 1977, a VA mental health clinic consultation was requested for anxiety.  Upon the consultation, the Veteran reported he was experiencing anxiety due to conflicts with his father about a girlfriend "and other sources associated with problems of being 18 years old."  The Veteran reported he was having trouble with studying, and that he wanted medication and therapy.  The psychiatrist diagnosed adjustment reaction of adolescence, and ordered therapy as well as valium.

In May 1988, the Veteran was discharged from the Roseburg VAMC after completing a detoxification program for alcohol.  The Veteran was noted to have a nine-year history of alcohol abuse.  The discharge summary further stated that the Veteran was emotionally and physically abused by his parents.  A four month hospitalization at the Houston VAMC in 1985 for depressive neurosis was also noted.  As discussed above, however, the Veteran's treatment records from the 1985 hospitalization are no longer available.  See October 2009 Houston VAMC letter.

The Veteran's numerous treatment records detail his long-term struggles with alcohol and polysubstance abuse, as well as multiple admissions at various VA facilities for detoxification.  Although more recent treatment notes include the Veteran's reports that he believes his current acquired psychiatric disorder is due to or aggravated by his acne condition, the Veteran's VA treatment records do not include any indication that his treating medical professionals have ever indicated any relationship between the Veteran's active duty service and/or his service-connected acne condition and his current acquired psychiatric disorder.  See, e.g., September 2008 Ft. Meade mental health physician note; September 2005 Sheridan VAMC program note.

In September 2007, the Veteran was examined by a private dermatologist, Dr. B.M.H., at Rapid City Medical Center.  Dr. B.M.H. reported that the Veteran stated the examination was "to determine whether his preexisting cystic acne which he occurred during active duty service many years [ago] was related to depression that he now has and has had since then and he needs a doctor to specify whether his acne caused his depression."  Dr. B.M.H. stated that he told the Veteran many times that he could not extrapolate how his depression and acne are correlated.  Dr. B.M.H. further stated, "I have seen many patients in the past with cystic acne that have much worse skin disease and who do not have depression and therefore it is not my opinion that his acne and depression are necessarily related."

Upon VA examination in July 2010, the VA examiner reviewed the evidentiary record, and noted the Veteran's difficulties with acne during his active duty service.  The examiner noted the Veteran's VA treatment records showed multiple VA psychiatric admissions since approximately 1985 which all involved severe alcoholism and usually alcohol withdrawal.  The VA examiner also noted the Veteran's outpatient VA psychological treatment beginning in 1977, as discussed above, and noted the Veteran's VA outpatient mental health visits at various facilities over the previous ten to fifteen years, "primarily for alcohol related issues."  The VA examiner noted the Veteran's contention that he suffers depression secondary to his acne, but noted the Veteran has never consistently been given a diagnosis of major depression or major anxiety.  Based upon his examination and his review of the records, the July 2010 VA examiner opined the Veteran's primary diagnosis was mood disorder not otherwise specified, and that it "did not first manifest itself due to being ostracized because of his physical appearance during service, and...did not and is not a result of problems noted with his father about his girlfriend and being 18 in 1977."  Instead, the July 2010 VA examiner opined that the Veteran's mood disorder has been present for approximately the last ten to fifteen years, and is more likely related to, and has always been documented in association with, alcohol issues.  The July 2010 VA examiner opined that the Veteran does not have depression secondary to his service-connected acne.

Upon VA examination in January 2014, the VA examiner noted the Board's request in its October 2011 remand that the Veteran's testimony and statements be given proper weight, and that the Veteran had indicated that he had symptoms of depression ever since his active duty service.  However, the July 2014 VA examiner found the Veteran not to be a credible historian, and cited numerous discrepancies between the Veteran's statements and his service treatment records, VA treatment records, and private treatment records, stating that at the very least, the Veteran has not had depressive symptoms ever since his military service, as he contends.  The January 2014 VA examiner further stated that in terms of the Veteran's mental health history, "the clearest indications are the [V]eteran has had a long-standing problem with alcohol and substance abuse."  He stated the Veteran has not had any treatment or evidence of continual problems with depression or anxiety, although such problems had been noted intermittently over the years, usually while the Veteran was being treated for alcohol dependence or withdrawal.  The VA examiner noted the Veteran's various diagnoses at times, and that upon several other VA treatment visits no psychological problems were noted, included while he was receiving alcohol, substance abuse, or dermatologic treatment.  

The January 2014 VA examiner stated that based upon the Veteran's behavior during their telephone interview, and based upon his review of the evidentiary record, he thought the only clear diagnoses are alcohol intoxication and withdrawal symptoms, polysubstance intoxication and withdrawal, and personality disorder.  The January 2014 VA examiner reported, "[T]he Veteran was so hostile, threatening, abusive, and uncooperative during the evaluation today, it makes it difficult to have any diagnostic certainty based on anything he said."  The Board notes that the Veteran's VA treatment records also indicate that abusive, hostile, and uncooperative behavior by the Veteran toward various VA medical professionals at various VA facilities has been noted over the years.  See, e.g., November 2013 Ft. Meade VAMC Patient Record Flag note (Veteran's behavior flag reactivated due to disruptive behavior, including threats of harm to VA staff and harassment of veterans and staff).  The January 2014 VA examiner opined that any of the Veteran's mental health conditions, specifically his alcohol related problems, polysubstance abuse related problems, and personality disorder are less likely than not related to any service-connected acne condition.  The January 2014 VA examiner concluded that the Veteran's history and records are contradictory and are not reflective of any sustained, diagnosable problems with depression or anxiety.

The Board has also considered the articles submitted by the Veteran regarding possible links between mental health problems and skin conditions, including acne.  The Court has held that a medical article "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the articles are general in nature, and they do not significantly approach the facts and circumstances surrounding the Veteran's case in terms of establishing a relationship between his ostracism in service due to his acne condition and/or his service-connected acne after service and a current acquired psychiatric disorder.  Thus, the Board places far greater weight of probative value on the private dermatologist and VA examiners' opinions discussed above.

Therefore, the Board finds that the medical evidence of record does not contain any nexus opinion by a medical professional relating the Veteran's current acquired psychiatric disorder to his active duty service and/or his service-connected acne.  Accordingly, the Board finds that the objective medical evidence of record does not support the Veteran's contentions that his current acquired psychiatric disorder had its onset during service, is otherwise related to his acne condition during service, or was caused or aggravated by his service-connected acne since his separation from active duty service.

The Board has also considered the lay evidence offered by the Veteran and his former representative.  This includes their statements in which they assert that the Veteran's acne and ostracism in service caused him to feel depressed, and that he has suffered with depressive symptoms, anxiety symptoms, and stress since his active duty service due to his service-connected acne, which played a role in his treatment for anxiety due to "problems of being 18 years old" in March 1977.  Further, they have contended that the Veteran's alcohol and polysubstance abuse were his attempts to self-medicate his acquired psychiatric disorder.  See, e.g., March 2011 representative statement; June 2010 Veteran letter to senator; January 2010 DRO hearing testimony.  Although the basic principle that skin conditions, including severe acne, can be related to psychiatric symptoms such as stress, depression, or anxiety, is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the Veteran's in-service severe acne, and/or his service-connected acne after service, caused or aggravated the Veteran's current acquired psychiatric disorder cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current acquired psychiatric disorder is not within the realm of knowledge of a non-expert given the multiple psychiatric diagnoses of record since the Veteran's active duty service, the remote onset of severe acne, and the Veteran's long-term alcohol and polysubstance abuse history.  As the evidence does not show that the Veteran or his former representative has expertise in medical matters, the Board concludes that their nexus opinions in this regard are not competent evidence and therefore are not probative of whether the Veteran's current acquired psychiatric disorder had its onset in service, is directly related to his active duty service, or was caused or aggravated by his service-connected acne.  See Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004) ("In a case such as this, where an injury has multiple potential etiologies, expert testimony is necessary to establish causation, even in view of plaintiff's reduced burden to prove causation.").

Further, the Board has considered the Veteran's testimony that his treating VA doctors have said that his anxiety and depression are due to his military service.  See January 2010 DRO hearing testimony.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, as discussed above, the Veteran's testimony is contradicted by the medical evidence of record, as his extensive VA treatment records contain no indication by any of his treating medical providers that his current acquired psychiatric disorder was caused by or related to his active duty service, including his acne.  Thus, the Board places far greater weight of probative value on the private dermatologist and VA examiners' opinions discussed above.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's acquired psychiatric disorder was incurred in, or is otherwise related to, his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303(a), (d); see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Further, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's acquired psychiatric disorder was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

	Heart Disability

The first elements under Shedden and Wallin are met, as the Veteran's VA treatment records include diagnoses of atrial fibrillation with rapid ventricular response, cardiomyopathy, and severe congestive heart failure.  See, e.g., July 2013 Ft. Meade VAMC discharge note; March 2010 Sheridan VAMC physician note; March 2008 Regional Medical Clinic cardiology consultation; July 2004 Boise VAMC discharge summary.

First, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current heart disability had its onset during active duty service, or manifested within one year following his separation from service.  

The Veteran has reported that he had a history of premature atrial contractions which had occurred daily since 1975.  See May 1988 Roseburg VAMC discharge summary; see also May 2000 VA cardiology consultation.  During his January 2010 DRO hearing, the Veteran testified that he first felt his current heart problem during his active duty service, and that he was under a lot of stress from the depression he felt during his active duty service, and that he was told by a doctor the stress caused his heart problems.

However, the Veteran's service treatment records do not contain any complaints or notations of cardiac problems or symptoms.  Further, the May 1988 Roseburg VAMC discharge summary is the first report of any cardiac complaint of record, and at that time the Veteran stated he did not have premature atrial contractions, and the VA physician stated the Veteran did not complain of any palpitations or arrhythmias during his hospitalization.  A May 2000 VA cardiology consultation note indicates the Veteran's cardiac examinations were normal.  The first cardiac diagnosis of record was made in July 2004.  See July 2004 Boise VAMC discharge summary. 

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current heart disability was incurred in service, or manifested within one year following his separation from service.  Therefore, service connection cannot be established on a presumptive basis, or a direct basis as incurred during service.  See 38 C.F.R. §§ 3.303(a); 3.307.

Next, the Board finds the preponderance of the competent and credible evidence weighs against finding that the Veteran's current heart disability is otherwise directly related to his active duty service.  The Board also finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current heart disability was caused or aggravated by a service-connected disability.

The Veteran contends that the acne he suffered during and since service caused him stress, depression and anxiety, which in turn caused his current heart disability.  See, e.g., June 2010 Veteran letter to senator; January 2010 DRO hearing testimony; September 2008 Veteran statement; September 2004 claim.

The Board notes that as service connection has not been established for an acquired psychiatric disorder, secondary service connection cannot be established for a heart disability as caused or aggravated by an acquired psychiatric disorder.  38 C.F.R. § 3.310; see Wallin v. West, 11 Vet. App. 509, 512 (1998).  Therefore, the Board will only consider whether secondary service connection is established for a heart disability as caused or aggravated by the Veteran's service-connected acne.

Upon a May 2000 VA cardiology consultation, the Veteran reported that he had a "messed up" heart, and stated he had premature atrial contractions and chest tightness for several years.  The VA cardiologist noted the Veteran's history of alcohol use, as well as his substance abuse history, including the Veteran's report of an overdose about five-to-six weeks prior.  The Veteran's cardiac examination and tests were reported as normal at that time, and the cardiologist advised the Veteran to no longer use amphetamines or marijuana.

Upon his July 2004 discharge from an alcohol detoxification inpatient program at the Boise VAMC, atrial fibrillation was diagnosed, which the physician stated was likely secondary to the Veteran's alcohol abuse.  Cardiomyopathy was also diagnosed, which the physician stated was also likely related to the Veteran's alcohol use, but that it was a diagnosis of exclusion.  The VA physician noted that if the Veteran remained abstinent from alcohol, it was possible that he could regain his cardiac function. 

Upon a July 2004 Seattle VAMC cardiology admission note, atrial fibrillation with rapid ventricular response was assessed, which the cardiologist stated was most likely a consequence of the Veteran not complying with his rate control medicines, as well as acute alcohol intoxication.  Cardiomyopathy was also assessed, presumed secondary to alcohol.

During a March 2008 cardiology consultation at Regional Medical Clinic, chronic atrial fibrillation was assessed.  The Veteran reported a history of heart failure, but none was noted upon examination at that time.  Dr. D.D.V. noted that the Veteran refused to do a stress echocardiogram at that time, and therefore he could not accurately know the status of the Veteran's ventricular functioning.  Dr. D.D.V. stated that it was "certainly quite likely" that the Veteran's alcoholism had affected his heart.

In March 2010, severe congestive heart failure with prerenal azotemia and volume overload was assessed, as well as chronic atrial fibrillation, and chronic alcoholism.  The VA physician stated that if the Veteran was not an alcoholic, heart transplantation could be considered.  See March 2010 Sheridan VAMC physician note.  In a March 2010 VA palliative care consultation report, the Veteran was noted to have a long history of congestive heart failure secondary to cardiomyopathy secondary to alcohol abuse.  See March 2010 Sheridan VAMC palliative care consultation report.

Upon VA examination in December 2013, the VA examiner noted the Veteran's medical history, as described above, and noted the Veteran repeatedly stated that the stress of his acne caused his current heart failure.  Based upon her review of the evidentiary record and her interview of the Veteran, the VA examiner opined that the Veteran's acquired heart disability is less than likely due to, or the result of, or aggravated beyond its natural progression by his service-connected acne condition.  She stated, "The cause of the [V]eteran's heart failure is very documented in his VA medical records as being secondary to his chronic alcohol abuse as well as his methamphetamine use.  Up[T]o[D]ate was reviewed and chronic alcohol use and abuse is a cause of cardiomyopathy."

Therefore, the Board finds that the medical evidence of record does not contain any nexus opinion by a medical professional relating the Veteran's current heart disability to his active duty service and/or his service-connected acne.  The Board therefore finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current heart disability is related to his active duty service; therefore the third element under Shedden for direct service connection is not met.  Further, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current heart disability was caused or aggravated by his service-connected acne; therefore the third element under Wallin for secondary service connection is not met.  

The Board has also considered the lay evidence offered by the Veteran and his former representative.  This includes their statements in which they assert that the Veteran's acne and ostracism in service caused him to feel depressed and stressed, and that he has suffered with depressive symptoms, anxiety symptoms, and stress since his active duty service due to his service-connected acne, and such stress has caused or aggravated his current heart disability.  See, e.g., March 2011 representative statement; June 2010 Veteran letter to senator; January 2010 DRO hearing testimony.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is competent to testify that he has felt stress during and since active duty service.  

Although the basic principle that stress can negatively affect the heart is within the common knowledge of lay persons, the factual picture presented is complex.  Whether the stress the Veteran testifies he felt during and since service as related to his service-connected acne caused or aggravated the Veteran's current heart disability cannot be determined by mere observation alone.  The Board finds that determining the etiology of the Veteran's current heart disability is not within the realm of knowledge of a non-expert given the multiple cardiac diagnoses of record, the lapse of time between the Veteran's separation from active duty service and his documented cardiac diagnoses and complaints, and the Veteran's long-term alcohol and polysubstance abuse history.  As the evidence does not show that the Veteran or his former representative has expertise in medical matters, the Board concludes that their nexus opinions in this regard are not competent evidence and therefore are not probative of whether the Veteran's current heart disability is directly related to his active duty service, or was caused or aggravated by his service-connected acne.  See Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004).

Further, the Board has considered the Veteran's statements that doctors have said his current heart disability was caused by stress.  See January 2010 DRO hearing testimony.  Again, the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, as discussed above, the Veteran's testimony is contradicted by the medical evidence of record, as his extensive treatment records contain no indication by any of his treating medical providers that his current heart disability was caused by or related to stress during or from his active duty service, including related to his acne.  Thus, the Board places far greater weight of probative value on the VA examiner's opinion discussed above.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current heart disability is related to his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303(d); see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Further, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current heart disability was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a heart disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a heart disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


